Case 2:20-cr-00020-RBS-DEM Document 5 Filed 06/26/20 Page 1 of 1 PagelD# 13

 

 

IN THE UNITED STATES DISTRICT COURT vs aphlbED
EASTERN DISTRICT OF VIRGINIA p—MLOPEN COURT
NORFOLK/NEWPORT NEWS DIVISION
} | JUN 26 2020
1 '
UNITED STATES OF AMERICA pk
H WLISril 1S) p
v. en
Tonya Saxby Criminal No. 2:20cr20

 

 

CONSENT
| hereby declare my intention to enter a plea of guilty in this case, and | request and consent to the United States
Magistrate Judge conducting the proceedings required by Federal Rule of Criminal Procedure | 1, incident to the making
and acceptance of such plea. | also consent to the Magistrate Judge accepting any plea agreement | may have with the
United States, if requested by the District Judge. | understand that if my plea of guilty is accepted at the plea hearing, it

remains for the United States District Judge to adjudicate guilt and impose sentence.

Snug mn Soe

Defenda

cot fbr Defendant

 

SEEN AND AGREED

[ Ly yn | alta

Assistant United States Attorne

Date:_6 ~LE6-dedw
